Exhibit 10.1

NETAPP, INC.

1999 STOCK OPTION PLAN

AS AMENDED AND RESTATED THROUGH JULY 14, 2011

ARTICLE ONE

GENERAL PROVISIONS

 

  I. PURPOSE OF THE PLAN

This 1999 Stock Option Plan is intended to promote the interests of NetApp,
Inc., a Delaware corporation, by providing eligible persons with the opportunity
to acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

All share numbers in this document reflect (i) the 2-for-1 split of the Common
Stock effected on December 20, 1999 and (ii) the 2-for-1 split of the Common
Stock effected on March 22, 2000.

 

  II. STRUCTURE OF THE PLAN

A. The Plan shall be divided into five separate equity programs:

(i) the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock,

(ii) the Stock Appreciation Rights Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted stock appreciation rights
that will allow individuals to receive the appreciation in Fair Market Value of
the Shares subject to the award between the exercise date and the date of grant,

(iii) the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the issuance or immediate purchase of such shares or as a bonus
for services rendered the Corporation (or any Parent or Subsidiary) or pursuant
to restricted stock units on such terms as the Plan Administrator deems
appropriate,



--------------------------------------------------------------------------------

(iv) the Performance Share and Performance Unit Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted performance
shares and performance units, which are awards that will result in a payment to
a Participant only if the performance goals or other vesting criteria the
established by the Plan Administrator are achieved or the awards otherwise vest,
or

(v) the Automatic Award Program (formerly known as the Automatic Option Grant
Program) under which non-employee Board members automatically receive award
grants pursuant to a compensation policy as in effect from time to time.

B. The provisions of Articles One and Seven shall apply to all equity programs
under the Plan and shall accordingly govern the interests of all persons under
the Plan.

 

  III. ADMINISTRATION OF THE PLAN

A. The Primary Committee shall have sole and exclusive authority to administer
the Discretionary Option Grant, the Stock Appreciation Rights Program, Stock
Issuance Programs and the Performance Share and Performance Unit Program with
respect to Section 16 Insiders. Administration of the Discretionary Option
Grant, Stock Appreciation Rights, Stock Issuance and Performance Share and
Performance Unit Programs with respect to all other eligible persons may, at the
Board’s discretion, be vested in the Primary Committee or a Secondary Committee,
or the Board may retain the power to administer that program with respect to all
such persons.

B. Members of the Primary Committee or any Secondary Committee shall serve for
such period of time as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

C. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority to establish such rules
and regulations as it may deem appropriate for proper administration of the
Discretionary Option Grant, Stock Appreciation Rights, Stock Issuance and
Performance Share and Performance Unit Programs and to make such determinations
under, and issue such interpretations of, the provisions of such programs and
any outstanding options thereunder as it may deem necessary or advisable.
Decisions of the Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on all parties who have an
interest in the Discretionary Option Grant, Stock Appreciation Rights, Stock
Issuance or Performance Share and Performance Unit Program under its
jurisdiction or any award granted thereunder.

D. Service by Board members on the Primary Committee or the Secondary Committee
shall constitute service as a Board member, and Board members of each such
committee shall accordingly be entitled to full indemnification and
reimbursement as Board members for their service on such committee. No member of
the Primary Committee or the Secondary Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any option grants under
the Plan.

 

2



--------------------------------------------------------------------------------

E. Administration of the Automatic Award Program shall be self-executing in
accordance with the terms of that program, and no Plan Administrator shall
exercise any discretionary functions with respect to award grants made
thereunder, except that the Plan Administrator, in its discretion, may change
and otherwise revise the terms of any compensation policy relating to
non-employee Board members.

 

  IV. ELIGIBILITY

A. The persons eligible to participate in the Discretionary Option Grant, Stock
Appreciation Rights, Stock Issuance and Performance Share and Performance Unit
Programs are as follows:

(i) Employees,

(ii) non-employee Board members, and

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

B. Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority (subject to the provisions of
the Plan) to determine (i) with respect to the Discretionary Option Grant and
Stock Appreciation Rights Programs, which eligible persons are to receive awards
under the Discretionary Option Grant and Stock Appreciation Rights Programs, the
time or times when such awards are to be made, the number of shares to be
covered by each such grant, the status of an option as either an Incentive
Option or a Non-Statutory Option, the time or times when each award is to become
exercisable, the vesting schedule (if any) applicable to the award, the maximum
term for which the award is to remain outstanding, and whether to modify or
amend each award, including the discretionary authority to extend the
post-termination exercisability period of awards longer than is otherwise
provided for in the Plan, and (ii) with respect to awards granted under the
Stock Issuance and Performance Share and Performance Unit Programs, which
eligible persons are to receive awards, the time or times when such awards are
to be made, the number of shares subject to awards to be issued to each
Participant, the vesting schedule (if any) applicable to the awards, the
consideration, if any, to be paid for shares subject to such awards and the form
(cash, shares of Common Stock, or a combination thereof) in which the award is
to be settled.

C. Only non-employee Board members shall be eligible to participate in the
Automatic Award Program.

 

3



--------------------------------------------------------------------------------

  V. STOCK SUBJECT TO THE PLAN

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed 96,330,429 shares. Such
authorized share reserve is comprised of (i) the 13,200,000 shares of Common
Stock initially authorized for issuance under the Plan, (ii) an additional
increase of 15,000,000 shares authorized by the Board on August 17, 2000 and
approved by the stockholders at the 2000 Annual Meeting, (iii) an additional
increase of 13,400,000 shares authorized by the Board on August 9, 2001 and
approved by the stockholders at the 2001 Annual Meeting, (iv) an additional
increase of 14,000,000 shares authorized by the Board on July 2, 2002 and
approved by the stockholders at the 2002 Annual Meeting, (v) an additional
increase of 10,200,000 shares authorized by the Board on July 7, 2004 and
approved by the stockholders at the 2004 Annual Meeting, (vi) an additional
increase of 10,600,000 shares authorized by the Board on July 1, 2005 and
approved by the stockholders at the 2005 Annual Meeting, (vii) an additional
increase of 10,900,000 shares authorized by the Board on July 10, 2006 and
approved by the stockholders at the 2006 Annual Meeting, (viii) an additional
increase of 7,200,000 shares authorized by the Board on July 13, 2007 and
approved by the stockholders at the 2007 Annual Meeting, (ix) an additional
increase of 6,600,000 shares authorized by the Board on July 11, 2008 and
approved by the stockholders at the 2008 Annual Meeting, plus (x) an additional
increase of 7,000,000 shares authorized by the Board on July 13, 2010 and
approved by the stockholders at the 2010 Annual Meeting. Pursuant to the
one-time stock option exchange program, as described in the proxy statement
pursuant to the Special Meeting of Stockholders held on April 21, 2009, all of
the shares underlying options surrendered in the option exchange program were
returned to the Plan and restricted stock unit grants made in connection with
the stock option exchange program were made from such returned shares. After
making the restricted stock unit grants in connection with the stock option
exchange program, the Plan’s share reserve was reduced such that, in effect,
only 3,500,000 of the shares underlying the surrendered options were retained as
available for future grant under the Plan, thereby reducing the number of shares
of Common Stock which may be issued over the term of the Plan from 101,100,000
shares to 89,330,429 shares. In addition, shares issued under the Corporation’s
1995 Stock Incentive Plan or the Special Non-Officer Stock Option Plan shall not
reduce or otherwise affect the number of shares of Common Stock available for
issuance under this Plan.

B. No one person participating in the Plan may receive stock options and/or
stock appreciation rights under the Plan for more than 3,000,000 shares of
Common Stock in the aggregate per calendar year.

C. Shares of Common Stock subject to outstanding options or stock appreciation
rights shall be available for subsequent issuance under the Plan to the extent
the options or stock appreciation rights expire or terminate for any reason
prior to exercise in full. In addition, any unvested shares issued under the
Plan and subsequently repurchased or reacquired by the Corporation pursuant to
the Corporation’s repurchase rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent awards
under the Plan. Should the exercise price of an award under the Plan be paid
with shares of Common Stock or should shares of Common Stock otherwise issuable
under the Plan be withheld by the Corporation in satisfaction of the withholding
taxes incurred in connection with the exercise of

 

4



--------------------------------------------------------------------------------

an award or the vesting or disposition of exercised shares or stock issuances
under the Plan, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced by the gross number of shares for which the
award is exercised or the gross number of exercised shares or stock issuances
which vest, and not by the net number of shares of Common Stock issued to the
holder of such award or exercised shares or stock issuances.

D. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and/or class of securities issuable under the Plan,
(ii) the maximum number and/or class of securities for which any one person may
be granted stock options and/or stock appreciation rights or awards under the
Stock Issuance and Performance Share and Performance Unit Programs per calendar
year, (iii) the number and/or class of securities for which automatic award
grants are to be made subsequently under the Automatic Award Program and
(iv) the number and/or class of securities and the exercise price per share in
effect under each outstanding award in order to prevent the dilution or
enlargement of benefits thereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

 

5



--------------------------------------------------------------------------------

ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM

 

  I. OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

A. Exercise Price.

1. The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.

2. The exercise price shall become immediately due upon exercise of the option
and shall be payable in one or more of the forms specified by the Plan
Administrator, including without limitation, by one of the following forms of
consideration:

(i) cash or check made payable to the Corporation,

(ii) shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

(iii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions to (a) a brokerage firm reasonably satisfactory
to the Corporation for purposes of administering such procedure to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
Federal, state and local income and employment taxes required to be withheld by
the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale transaction.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of seven (7) years
measured from the option grant date.



--------------------------------------------------------------------------------

C. Effect of Termination of Service.

1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:

(i) Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.

(ii) Any option exercisable in whole or in part by the Optionee at the time of
death may be exercised subsequently by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution.

(iii) During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.

(iv) Should the Optionee’s Service be terminated for Misconduct, then all
outstanding options held by the Optionee shall terminate immediately and cease
to be outstanding.

2. The Plan Administrator shall have the discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the period otherwise in
effect for that option to such greater period of time as the Plan Administrator
shall deem appropriate, but in no event beyond the expiration of the option
term.

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.

E. Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms

 

7



--------------------------------------------------------------------------------

upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.

F. Limited Transferability of Options. During the lifetime of the Optionee,
Incentive Options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. However, Non-Statutory Options may be assigned
in whole or in part during the Optionee’s lifetime to one or more members of the
Optionee’s family or to a trust established exclusively for one or more such
family members or the Optionee’s former spouse, to the extent such assignment is
in connection with the Optionee’s estate plan, or to the Optionee’s former
spouse pursuant to a domestic relations order. The person or persons who acquire
a proprietary interest in the option pursuant to the assignment may only
exercise the assigned portion. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate.

 

  II. INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Seven shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

A. Eligibility. Incentive Options may only be granted to Employees.

B. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

C. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.

 

  III. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. Each option, to the extent outstanding under the Plan at the time of a
Corporate Transaction but not otherwise exercisable for all the option shares,
shall automatically accelerate so that each such option shall, immediately prior
to the effective date of the Corporate

 

8



--------------------------------------------------------------------------------

Transaction, become exercisable for all of the shares of Common Stock at the
time subject to such option and may be exercised for any or all of those shares
as fully-vested shares of Common Stock. However, an outstanding option shall not
become exercisable on such an accelerated basis if and to the extent: (i) such
option is, in connection with the Corporate Transaction, to be assumed by the
successor corporation (or parent thereof) or replaced with a comparable option
to purchase shares of the capital stock of the successor corporation (or parent
thereof), (ii) such option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on the unvested
option shares at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
those option shares or (iii) the acceleration of such option is subject to other
limitations imposed by the Plan Administrator at the time of the option grant.
The determination of option comparability under clause (i) above shall be made
by the Plan Administrator, and its determination shall be final, binding and
conclusive.

B. All outstanding repurchase rights shall also terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.

C. Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).

D. Each option which is assumed in connection with a Corporate Transaction shall
be appropriately adjusted, immediately after such Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments to reflect such Corporate Transaction shall also be made to (i) the
exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same,
(ii) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan and (iii) the maximum number and/or class of
securities for which any one person may be granted stock options under the Plan
per calendar year.

E. The Plan Administrator shall have the full power and authority to accelerate
the vesting of options granted under the Discretionary Option Grant Program upon
a Corporate Transaction or Change in Control or upon an event or events
occurring in connection with such transactions. The portion of any Incentive
Option accelerated in connection with a Corporate Transaction or Change in
Control shall remain exercisable as an Incentive Option only to the extent the
applicable One Hundred Thousand Dollar limitation is not exceeded. To the extent
such dollar limitation is exceeded, the accelerated portion of such option shall
be exercisable as a Non-Qualified Option under the Federal tax laws.

 

9



--------------------------------------------------------------------------------

F. The outstanding options shall in no way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

  IV. REPRICING OR CANCELLATION AND REGRANT OF AWARDS

The Plan Administrator may not modify or amend a stock option or stock
appreciation right to reduce the exercise price of such stock option or stock
appreciation right after it has been granted (except for adjustments made
pursuant to Article One Section V.D.), unless approved by the Corporation’s
stockholders and neither may the Plan Administrator, without the approval of the
Corporation’s stockholders, cancel any outstanding stock option or stock
appreciation right and immediately replace it with a new stock option or stock
appreciation right with a lower exercise price, awards of a different type,
and/or cash.

 

10



--------------------------------------------------------------------------------

ARTICLE THREE

STOCK APPRECIATION RIGHTS PROGRAM

 

  I. STOCK APPRECIATION RIGHT TERMS

Each stock appreciation right shall be evidenced by one or more documents in the
form approved by the Plan Administrator; provided, however, that each such
document shall comply with the terms specified below.

A. Exercise Price.

1. The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.

B. Payment of SAR Amount. Upon exercise of a stock appreciation right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:

1. The difference between the Fair Market Value of a share of Common Stock on
the date of exercise over the exercise price; times

2. The number of shares of Common Stock with respect to which the stock
appreciation right is exercised.

At the discretion of the Plan Administrator, the payment upon the exercise of a
stock appreciation right may be in cash, in shares of Common Stock of equivalent
value, or in some combination thereof.

C. Exercise and Term of Stock Appreciation Rights. Each stock appreciation right
shall be exercisable at such time or times, during such period and for such
number of shares as shall be determined by the Plan Administrator and set forth
in the documents evidencing the stock appreciation right. However, no stock
appreciation right shall have a term in excess of seven (7) years measured from
the stock appreciation right grant date.

D. Effect of Termination of Service. A stock appreciation right granted under
the Plan will expire upon the date determined by the Plan Administrator, in its
sole discretion, and set forth in the agreement evidencing the award.
Notwithstanding the foregoing, the rules of Article Two Section I.C. also will
apply to stock appreciation rights.

E. Stockholder Rights. The holder of a stock appreciation right shall have no
stockholder rights with respect to the shares subject to the stock appreciation
right until such person shall have exercised the stock appreciation right and
become a holder of record of shares, if any, issued thereunder.



--------------------------------------------------------------------------------

  II. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. Each stock appreciation right, to the extent outstanding under the Plan at
the time of a Corporate Transaction but not otherwise exercisable for all the
shares subject thereto, shall automatically accelerate so that each such stock
appreciation right shall, immediately prior to the effective date of the
Corporate Transaction, become exercisable for all of the shares of Common Stock
at the time subject to such stock appreciation right and may be exercised for
any or all of those shares as fully-vested shares of Common Stock. However, an
outstanding stock appreciation right shall not become exercisable on such an
accelerated basis if and to the extent: (i) such stock appreciation right is, in
connection with the Corporate Transaction, to be assumed by the successor
corporation (or parent thereof) or replaced with a comparable award, (ii) such
stock appreciation right is to be replaced with a cash incentive program of the
successor corporation which preserves the spread existing on the unvested shares
subject to the award at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to the
award or (iii) the acceleration of such stock appreciation right is subject to
other limitations imposed by the Plan Administrator at the time of grant. The
determination of stock appreciation right comparability under clause (i) above
shall be made by the Plan Administrator, and its determination shall be final,
binding and conclusive.

B. Immediately following the consummation of the Corporate Transaction, all
outstanding stock appreciation rights shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof).

C. Each stock appreciation right which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Participant in consummation of such Corporate Transaction
had the stock appreciation right been exercised immediately prior to such
Corporate Transaction. Appropriate adjustments to reflect such Corporate
Transaction shall also be made to (i) the exercise price payable per share under
each outstanding stock appreciation right, provided the aggregate exercise price
for such award shall remain the same, (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan, and
(iii) the maximum number and/or class of securities for which any one person may
be granted stock appreciation rights under the Plan per calendar year.

D. The Plan Administrator shall have the full power and authority to accelerate
the vesting of stock appreciation rights granted under the Stock Appreciation
Rights Program upon a Corporate Transaction or Change in Control or upon an
event or events occurring in connection with such transactions.

E. The outstanding stock appreciation rights shall in no way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

12



--------------------------------------------------------------------------------

  III. REPRICING OR CANCELLATION AND REGRANT OF AWARDS

The Plan Administrator may not modify or amend a stock option or stock
appreciation right to reduce the exercise price of such stock option or stock
appreciation right after it has been granted (except for adjustments made
pursuant to Article One Section V.D.), unless approved by the Corporation’s
stockholders and neither may the Plan Administrator, without the approval of the
Corporation’s stockholders, cancel any outstanding stock option or stock
appreciation right and immediately replace it with a new stock option or stock
appreciation right with a lower exercise price, awards of a different type,
and/or cash.

 

13



--------------------------------------------------------------------------------

ARTICLE FOUR

STOCK ISSUANCE PROGRAM

 

  I. STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to grants of restricted stock and restricted
stock units which entitle the recipients to retain or receive, as applicable,
the shares underlying the award upon the attainment of designated performance
goals or the satisfaction of specified Service requirements. The number of
shares of Common Stock that may be issued pursuant to the Stock Issuance and
Performance Share or Performance Unit Programs and the number of restricted
stock units that may be issued pursuant to the Automatic Award Program equals
8,893,237 plus the sum of: (A) fifty percent (50%) of the number of shares
subject to outstanding awards as of August 17, 2009 that actually return to the
Plan pursuant to Article One, Section V, Clause C, and (B) fifty percent
(50%) of the number of shares of Common Stock that are added to the Plan upon
approval of the Corporation’s stockholders after the 2009 Annual Meeting. To the
extent any shares issued pursuant to awards granted under the Stock Issuance and
Performance Share or Performance Unit Programs are forfeited or otherwise return
to the Plan, such shares will not count against the foregoing limit and may once
again be issued pursuant to awards under the Stock Issuance and Performance
Share or Performance Unit Programs as if the original award were never granted.
The Plan Administrator, in its sole discretion, shall determine the number of
shares of Common Stock and/or restricted stock units to be granted to each
Participant, provided that during any calendar year, no Participant shall
receive an award under the Stock Issuance Program covering more than 200,000
shares of Common Stock.

A. Purchase Price.

1. The purchase price per share of Common Stock, if any, shall be fixed by the
Plan Administrator.

2. Shares of Common Stock may be issued under the Stock Issuance Program for any
item of consideration which the Plan Administrator may deem appropriate in each
individual instance, including, without limitation, the following:

(i) cash or check made payable to the Corporation, or

(ii) past services rendered to the Corporation (or any Parent or Subsidiary).



--------------------------------------------------------------------------------

B. Vesting/Issuance Provisions.

1. The Plan Administrator may issue shares of Common Stock under the Stock
Issuance Program which are fully and immediately vested upon issuance or which
are to vest in one or more installments over the Participant’s period of Service
or upon attainment of specified performance objectives. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to restricted stock
units which entitle the recipients to receive the shares underlying the
restricted stock units and which vest in one or more installments over the
Participant’s period of Service or upon attainment of specified performance
objectives. The elements of the vesting schedule applicable to any awards
granted under the Stock Issuance Program, namely:

(i) the Service period to be completed by the Participant or the performance
objectives to be attained,

(ii) the number of installments in which the awards are to vest,

(iii) the interval or intervals (if any) which are to lapse between
installments, and

(iv) the effect which death, Permanent Disability or other event designated by
the Plan Administrator is to have upon the vesting schedule,

shall be determined by the Plan Administrator and incorporated into the Stock
Issuance Agreement. For purposes of qualifying awards made under the Stock
Issuance Program as “performance-based compensation” under Section 162(m) of the
Code, the Plan Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals, which shall be set by the Plan
Administrator on or before the Determination Date. In this connection, the Plan
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of awards made under the
Stock Issuance Program under Section 162(m) of the Code (e.g., in determining
the Performance Goals). To the extent necessary to comply with the
performance-based compensation provisions of Section 162(m) of the Code, with
respect to any award granted subject to Performance Goals, within the first
twenty-five percent (25%) of the Performance Period, but in no event more than
ninety (90) days following the commencement of any Performance Period (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Plan Administrator shall, in writing, (A) designate one or more Participants to
whom awards made under the Stock Issuance Program shall be made, (B) select the
Performance Goals applicable to the Performance Period, (C) establish the
Performance Goals and amounts of such awards made under the Stock Issuance
Program, as applicable, which may be earned for such Performance Period, and
(D) specify the relationship between the Performance Goals and the amounts of
such awards made under the Stock Issuance Program, as applicable, to be earned
by each Participant for such Performance Period. Following the completion of
each Performance Period, the Plan Administrator shall certify in writing whether
the applicable Performance Goals have been achieved for such

 

15



--------------------------------------------------------------------------------

Performance Period. In determining the amounts earned by a Participant, the Plan
Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Plan Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period. A
Participant shall be eligible to receive payment pursuant to an award intended
to qualify as performance-based compensation under Section 162(m) of the Code
made under the Stock Issuance Program for a Performance Period only if the
Performance Goals for such period are achieved. Notwithstanding any other
provision of the Plan, any award which is granted to a Participant and is
intended to constitute qualified performance-based compensation under
Section 162(m) of the Code shall be subject to any additional limitations set
forth in the Code (including any amendment to Section 162(m)) or any regulations
and ruling issued thereunder that are requirements for qualification as
qualified performance-based compensation as described in Section 162(m) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to his or her unvested shares of Common Stock
by reason of any stock dividend, stock split, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration shall be
issued subject to (i) the same vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall deem appropriate.

3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program (for
these purposes, shares to be issued upon settlement of a restricted stock unit
award will not be issued until the award has actually been settled), whether or
not the Participant’s interest in those shares is vested. Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares.

4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for cash
consideration, unless the Plan Administrator provides otherwise, the Corporation
shall repay that consideration to the Participant at the time the shares are
surrendered.

5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver shall result in the immediate vesting of
the Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.

 

16



--------------------------------------------------------------------------------

6. Outstanding restricted stock units under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under outstanding awards in satisfaction of one or more
outstanding restricted stock unit awards as to which the designated performance
goals are not attained or satisfied. On the date set forth in the Stock Issuance
Agreement, all unearned restricted stock units shall be forfeited to the
Company.

7. Upon meeting the applicable vesting criteria, the Participant shall be
entitled to a payout of restricted stock units as specified in the Stock
Issuance Agreement. Notwithstanding the foregoing, after the grant of restricted
stock units, the Plan Administrator, in its sole discretion, may reduce or waive
any performance objectives or other vesting provisions for such restricted stock
units. Payment of earned restricted stock units shall be made as soon as
practicable after the date(s) set forth in the Stock Issuance Agreement or as
otherwise provided in the applicable Stock Issuance Agreement or as required by
applicable laws. The Plan Administrator, in its sole discretion, may pay earned
restricted stock units in cash, in shares of Common Stock (which have an
aggregate Fair Market Value equal to the value of the earned restricted stock
units), or a combination thereof.

 

  II. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights and the awards issued under the Stock
Issuance Program shall immediately vest in full (with all performance goals or
other vesting criteria deemed achieved at target levels), in the event of any
Corporate Transaction, except to the extent (i) the awards as to which those
repurchase rights or other vesting criteria pertain are to be assigned to the
successor corporation (or parent thereof) in connection with such Corporate
Transaction or (ii) such accelerated vesting is precluded by other limitations
imposed in the Stock Issuance Agreement.

B. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested shares are issued or any time while the
Corporation’s repurchase rights remain outstanding under the Stock Issuance
Program or while the awards under the Stock Issuance Program are unvested, to
provide that those rights or awards shall automatically terminate in whole or in
part, and the shares of Common Stock subject to those terminated rights or
awards shall immediately vest upon a Corporate Transaction or Change in Control
or upon an event or events associated with such transactions.

 

17



--------------------------------------------------------------------------------

  III. SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

18



--------------------------------------------------------------------------------

ARTICLE FIVE

PERFORMANCE SHARE AND PERFORMANCE UNIT PROGRAM

 

  I. PERFORMANCE UNITS AND PERFORMANCE SHARES

Shares of Common Stock or cash may be issued under the Performance Share or
Performance Unit Program through awards of performance shares and performance
units, which are awards that will result in a payment to a Participant only if
the performance goals or other vesting criteria established by the Plan
Administrator are achieved or the awards otherwise vest. Each award granted
hereunder shall be evidenced by an agreement in such form as the Plan
Administrator shall determine which complies with the terms specified below. The
number of shares of Common Stock that may be issued pursuant to the Stock
Issuance and Performance Share or Performance Unit Programs and the number of
restricted stock units that may be issued pursuant to the Automatic Award
Program equals 8,893,237 plus the sum of: (A) fifty percent (50%) of the number
of shares subject to outstanding awards as of August 17, 2009 that actually
return to the Plan pursuant to Article One, Section V, Clause C, and (B) fifty
percent (50%) of the number of shares of Common Stock that are added to the Plan
upon approval of the Corporation’s stockholders after the 2009 Annual Meeting.
To the extent any shares issued pursuant to awards granted under the Stock
Issuance and Performance Share or Performance Unit Programs are forfeited or
otherwise return to the Plan, such shares will not count against the foregoing
limit and may once again be issued pursuant to awards under the Stock Issuance
and Performance Share or Performance Unit Programs as if the original award were
never granted.

A. Grant of Performance Units/Shares. The Plan Administrator will have complete
discretion in determining the number of performance units and performance shares
granted to each Participant provided that during any calendar year, (a) no
Participant will receive performance units having an initial value greater than
$2,000,000, and (b) no Participant will receive more than 200,000 performance
shares.

B. Value of Performance Units/Shares. Each performance unit will have an initial
value that is established by the Plan Administrator on or before the date of
grant. Each performance share will have an initial value equal to the Fair
Market Value of a share of Common Stock on the date of grant.

C. Performance Objectives and Other Terms. The Plan Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as an Employee) in its discretion which, depending
on the extent to which they are met, will determine the number or value of
performance units/shares that will be paid out to the Participant. Each Award of
performance units/shares will be evidenced by an agreement that will specify the
Performance Period, and such other terms and conditions as the Plan
Administrator, in its sole discretion, will determine.



--------------------------------------------------------------------------------

1. General Performance Objectives. The Plan Administrator may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, or any other basis determined by the Plan Administrator in its
discretion.

2. Section 162(m) Performance Objectives. For purposes of qualifying grants of
performance units/shares as “performance-based compensation” under
Section 162(m) of the Code, the Plan Administrator, in its discretion, may
determine that the performance objectives applicable to performance units/shares
will be based on the achievement of Performance Goals. The Plan Administrator
will set the Performance Goals on or before the Determination Date. In granting
performance units/shares which are intended to qualify under Section 162(m) of
the Code, the Plan Administrator will follow any procedures determined by it
from time to time to be necessary or appropriate to ensure qualification of the
performance units/shares under Section 162(m) of the Code (e.g., in determining
the Performance Goals). To the extent necessary to comply with the
performance-based compensation provisions of Section 162(m) of the Code, with
respect to any award granted subject to Performance Goals, within the first
twenty-five percent (25%) of the Performance Period, but in no event more than
ninety (90) days following the commencement of any Performance Period (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Plan Administrator shall, in writing, (A) designate one or more Participants to
whom awards made under the Performance Share and Performance Unit Program shall
be made, (B) select the Performance Goals applicable to the Performance Period,
(C) establish the Performance Goals and amounts of such awards made under the
Performance Share and Performance Unit Program, as applicable, which may be
earned for such Performance Period, and (D) specify the relationship between the
Performance Goals and the amounts of such awards made under the Performance
Share and Performance Unit Program, as applicable, to be earned by each
Participant for such Performance Period. Following the completion of each
Performance Period, the Plan Administrator shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amounts earned by a Participant, the Plan Administrator shall
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Plan Administrator may deem relevant to the assessment of individual or
corporate performance for the Performance Period. A Participant shall be
eligible to receive payment pursuant to an award intended to qualify as
performance-based compensation under Section 162(m) of the Code made under the
Performance Share and Performance Unit Program for a Performance Period only if
the Performance Goals for such period are achieved. Notwithstanding any other
provision of the Plan, any award which is granted to a Participant and is
intended to constitute qualified performance-based compensation under
Section 162(m) of the Code shall be subject to any additional limitations set
forth in the Code (including any amendment to Section 162(m)) or any regulations
and ruling issued thereunder that are requirements for qualification as
qualified performance-based compensation as described in Section 162(m) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

D. Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of performance units/shares will be entitled to receive a
payout of the number of performance units/shares earned by the Participant over
the Performance Period,

 

20



--------------------------------------------------------------------------------

to be determined as a function of the extent to which the corresponding
performance objectives or other vesting provisions have been achieved. After the
grant of a performance unit/share, the Plan Administrator, in its sole
discretion, may reduce or waive any performance objectives or other vesting
provisions for such performance unit/share.

E. Form and Timing of Payment of Performance Units/Shares. Payment of earned
performance units/shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned performance units/shares in the form of cash, in
shares of Common Stock (which have an aggregate Fair Market Value equal to the
value of the earned performance units/shares at the close of the applicable
Performance Period) or in a combination thereof.

F. Cancellation of Performance Units/Shares. On the date set forth in the
agreement evidencing the award, all unearned or unvested performance
units/shares will be forfeited to the Company, and again will be available for
grant under the Plan.

 

  II. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. All performance goals or other vesting criteria will be deemed achieved at
target levels and all other terms and conditions met with respect to performance
shares and performance units in the event of any Corporate Transaction, except
to the extent (i) those awards are assumed or an equivalent option or right
substituted by the successor corporation (or parent thereof) in connection with
such Corporate Transaction or (ii) such accelerated vesting is precluded by
other limitations imposed in the award Agreement.

B. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested awards are granted or any time while such awards
remain unvested and outstanding under the Performance Share or Performance Unit
Program, to provide that those awards shall immediately vest upon a Corporate
Transaction or Change in Control or upon an event or events associated with such
transactions.

 

21



--------------------------------------------------------------------------------

ARTICLE SIX

AUTOMATIC AWARD PROGRAM

On August 17, 2000, the Board approved the following changes to the Automatic
Award Program which became effective when approved by the stockholders at the
2000 Annual Meeting: (i) reduced the number of shares of Common Stock for which
option grants are to be made to new non-employee Board members under the
Automatic Award Program from 160,000 shares (as adjusted to reflect the two
splits of the Common Stock which have occurred since the implementation of the
Plan) to 40,000 shares and (ii) reduced the number of shares of Common Stock for
which option grants are to be made to continuing non-employee Board members
under the Automatic Award Program from 40,000 shares (as adjusted to reflect the
two splits of the Common Stock which have occurred since the implementation of
the Plan) to 15,000 shares.

On August 9, 2001, the Board approved the following changes to the Automatic
Award Program which became effective with stockholder approval at the 2001
Annual Meeting: (i) increase the number of shares of Common Stock for which
option grants are to be made to new non-employee Board members under the
Automatic Award Program from 40,000 shares to 55,000 shares and (ii) modify the
vesting schedule applicable to each such option grants from four (4) successive
equal annual installments to the vesting of 25,000 shares after one (1) year of
Board service and the balance in three (3) successive equal annual installments
thereafter.

On May 16, 2006, the Board approved the following changes to the Automatic Award
Program which became effective with stockholder approval at the 2006 Annual
Meeting: increase the number of shares of Common Stock for which option grants
are to be made to continuing non-employee Board members under the Automatic
Award Program from 15,000 shares to 20,000 shares.

On July 13, 2007, the Board approved the following changes to the Automatic
Award Program which became effective with stockholder approval at the 2007
Annual Meeting: reduce the term of option grants under the Automatic Award
Program from ten (10) years to seven (7) years.

On August 17, 2009, the Board approved the following changes to the Automatic
Award Program which became effective with stockholder approval at the 2009
Annual Meeting: amend the Automatic Award Program so that the Plan Administrator
may institute a program whereby a non-employee Board member may elect to receive
his or her automatic equity grants in the form of all stock options or in a
combination of stock options and restricted stock units. With this amendment,
the title of this Article Six was changed from “Automatic Option Grant Program”
to “Automatic Award Program” and references in the Plan to the “Automatic Option
Grant Program” were modified to reference the “Automatic Award Program.”

On July 14, 2011, the Board approved the following changes to the Automatic
Award Program: amend the Automatic Award Program so that non-employee Board
members would receive equity grants under the Plan (in any form of award
permitted under the



--------------------------------------------------------------------------------

Discretionary Option Grant, Stock Appreciation Rights, Stock Issuance and
Performance Share and Performance Unit Programs) pursuant to a compensation
policy applicable to non-employee Board members as the Board or Primary
Committee may determine from time to time.

 

  I. GRANTING OF AWARDS

A. Nonemployee Board Member Compensation Policy. Each individual who is or
becomes a non-employee Board member on or after July 14, 2011 shall be granted
equity awards pursuant to a compensation policy adopted by the Board or a
Primary Committee, as in effect from time to time.

B. Adjustments. The Board or a Primary Committee, in their respective
discretion, may change and otherwise revise the terms of awards granted under
the compensation policy for non-employee Board members for awards granted on or
after the date the Board or the Primary Committee determines to make any such
change or revision. For purposes of clarification, the changes or other
revisions the Board or the Primary Committee can make to the compensation policy
include, but are not limited to, the number of shares of Common Stock subject to
the awards, the type of awards granted, and the vesting and other conditions of
the awards.

 

  II. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. The shares of Common Stock subject to each outstanding option granted under
the Automatic Award Program at the time of a Corporate Transaction, but not
otherwise vested, shall automatically vest in full so that each such option
shall, immediately prior to the effective date of that Corporate Transaction,
become fully exercisable for all of the shares of Common Stock at the time
subject to such option and may be exercised for all or any portion of those
shares as fully-vested shares of Common Stock. Immediately following the
consummation of the Corporate Transaction, each such option grant shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof).

B. The shares of Common Stock subject to each outstanding option granted under
the Automatic Award Program at the time of a Change in Control, but not
otherwise vested, shall automatically vest in full so that each such option
shall, immediately prior to the effective date of that Change in Control, become
fully exercisable for all of the shares of Common Stock at the time subject to
such option and may be exercised for all or any portion of those shares as
fully-vested shares of Common Stock. Each such option shall remain exercisable
for such fully-vested shares until the expiration or sooner termination of the
option’s term.

C. All repurchase rights of the Corporation outstanding under the Automatic
Award Program at the time of a Corporate Transaction or Change in Control shall
automatically terminate at that time, and the shares of Common Stock subject to
those terminated rights shall immediately vest.

 

23



--------------------------------------------------------------------------------

D. Each option granted under the Automatic Award Program that is assumed in
connection with a Corporate Transaction shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and class
of securities which would have been issuable to the Optionee in consummation of
such Corporate Transaction had such option been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments to reflect such Corporate
Transaction shall also be made to the exercise price payable per share under
each such outstanding option, provided the aggregate exercise price payable for
such securities shall remain the same.

E. All vesting criteria relating to any outstanding restricted stock units
granted under the Automatic Award Program shall be deemed satisfied and all
other terms and conditions met with respect to such awards in the event of any
Corporate Transaction or a Change in Control.

F. The grant of awards under the Automatic Award Program shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets

 

  III. REMAINING TERMS

The remaining terms of each award granted under the Automatic Award Program
shall be the same as the terms in effect for same type of awards made under the
Discretionary Option Grant, Stock Appreciation Rights, Stock Issuance and
Performance Share and Performance Unit Programs.

 

24



--------------------------------------------------------------------------------

ARTICLE SEVEN

MISCELLANEOUS

 

  I. TAX WITHHOLDING

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise or issuance of awards or vesting of such shares under the Plan shall be
subject to the satisfaction of all applicable Federal, state and local income
and employment tax withholding requirements.

B. The Plan Administrator may, in its discretion, provide any or all holders of
unexercised or unvested awards under the Plan (other than the options granted or
the shares issued under the Automatic Option Grant Program) with the right to
use shares of Common Stock in satisfaction of all or part of the minimum
Withholding Taxes to which such holders become subject in connection with the
exercise of their awards or the vesting or disposition of their shares issued
pursuant thereto. Such right may be provided to any such holder in either or
both of the following formats:

(i) Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such award, the
vesting or issuance of such shares or upon disposition of the shares, a portion
of those shares with an aggregate Fair Market Value equal to the percentage of
the Withholding Taxes (not to exceed one hundred percent (100%) of the minimum
amount required to be withheld) designated by the holder.

(ii) Stock Delivery: The election to deliver to the Corporation, at the time the
award is exercised, the shares vest or are otherwise issued or upon disposition
of the shares, one or more shares of Common Stock previously acquired by such
holder (other than in connection with the exercise of an award or share vesting
triggering the Withholding Taxes) with an aggregate Fair Market Value equal to
the percentage of the Withholding Taxes (not to exceed one hundred percent
(100%) of the minimum amount required to be withheld) designated by the holder.

 

  II. EFFECTIVE DATE AND TERM OF THE PLAN

The Plan became effective on the Plan Effective Date and shall remain in effect
until the earliest of (i) August 16, 2019, (ii) the date on which all shares
available for issuance under the Plan shall have been issued or (iii) the
termination of all outstanding awards in connection with a Corporate Transaction
(unless the acquiror assumes the Plan in the transaction). Upon such Plan
termination, all outstanding awards and unvested shares issued pursuant to
awards shall continue to have force and effect in accordance with the provisions
of the documents evidencing such awards.



--------------------------------------------------------------------------------

  III. AMENDMENT OF THE PLAN

A. The Board or the Primary Committee shall have complete and exclusive power
and authority to amend or modify the Plan in any or all respects, subject to any
stockholder approval which may be required pursuant to applicable laws or
regulations; provided, however, that the Board or the Primary Committee may not,
without stockholder approval, (i) increase the number of shares of Common Stock
authorized for issuance under the Plan, or (ii) materially increase the benefits
offered to participants under the 1999 Plan. No amendment or modification shall
adversely affect any rights and obligations with respect to awards at the time
outstanding under the Plan unless the Optionee or Participant consents to such
amendment or modification.

B. The Plan was amended on August 17, 2000 to increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 15,000,000
shares. The amendment was approved by the stockholders at the 2000 Annual
Meeting, and no option grants were made on the basis of the 15,000,000-share
increase, until such stockholder approval was obtained.

C. The Plan was amended on August 9, 2001 to: (i) increase the number of shares
of Common Stock authorized for issuance under the Plan by an additional
13,400,000 shares, (ii) increase the number of shares of Common Stock for which
option grants are to be made to newly elected or appointed non-employee Board
members under the Automatic Option Grant Program from 40,000 shares to 55,000
shares and (iii) modify the vesting schedule applicable to such option grants
from four (4) successive equal annual installments to the vesting of 25,000
shares after one (1) year of Board service and the balance in three
(3) successive equal annual installments. Such amendment was approved by the
stockholders at the 2001 Annual Meeting, and no options grants were made on the
basis of the 13,400,000-share increase or the amendments to the Automatic Option
Grant Program until such stockholder approval was obtained.

D. The Plan was amended on July 2, 2002 to increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 14,000,000
shares. Such amendment was approved by the stockholders at the 2002 Annual
Meeting, and no option grants were made on the basis of the 14,000,000-share
increase, until such stockholder approval was obtained.

E. The Plan was amended and restated on June 12, 2003 so that awards under the
Plan could qualify as “performance based compensation” under Section 162(m) of
the Code. The stockholders approved the amended and restated Plan at the 2003
Annual Meeting.

F. The Plan was amended and restated on July 7, 2004 to (i) increase the number
of share of Common Stock authorized for issuance under the Plan by an additional
10,200,000, and (ii) to add the Stock Appreciation Rights and Performance Share
and Performance Unit Programs. The stockholders approved the amended and
restated Plan at the 2004 Annual Meeting.

 

26



--------------------------------------------------------------------------------

G. The Plan was amended on July 1, 2005 to increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 10,600,000
shares. Such amendment was approved by the stockholders at the 2005 Annual
Meeting, and no awards were granted on the basis of the 10,600,000-share
increase, until such stockholder approval was obtained.

H. The Plan was amended on July 10, 2006 to (i) increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 10,900,000
shares, and (ii) increase the number of shares of Common Stock for which option
grants are to be made to continuing non-employee Board members under the
Automatic Option Grant Program from 15,000 shares to 20,000 shares. Such
amendment was approved by the stockholders at the 2006 Annual Meeting, and no
awards were granted on the basis of the 10,900,000-share increase, until such
stockholder approval was obtained.

I. The Plan was amended on July 13, 2007 to (i) increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 7,200,000
shares, (ii) extend the term of the Plan by ten (10) years, (iii) provide that
the number of shares subject to awards granted under the Stock Issuance and
Performance Share and Performance Unit Programs may not exceed more than thirty
percent (30%) of the sum of (1) the number of shares of Common Stock added to
the Plan at the 2007 Annual Meeting, (2) the number of shares of Common Stock
available to be granted pursuant to awards under the Plan as of May 25, 2007,
and (3) the number of shares of Common Stock subject to outstanding awards as of
May 25, 2007 that actually return to the Plan upon the repurchase or
reacquisition of unvested shares or that were subject to awards that terminated
without any shares actually having been issued pursuant thereto, (iv) increase
the initial value of performance units that a Participant may receive during any
calendar year from $1,000,000 to $2,000,000 and (v) decrease the maximum term of
options granted under the Discretionary Option Grant Program and Automatic
Option Grant Program and of stock appreciation rights granted under the Stock
Appreciation Rights Program from ten (10) years to seven (7) years. Such
amendments were approved by the stockholders at the 2007 Annual Meeting, and no
awards were granted on the basis of the 7,200,000-share increase or the
amendments to the Stock Issuance, Performance Share and Performance Unit
Programs, Discretionary Option Grant Program, Automatic Option Grant Program and
Stock Appreciation Rights Program until such stockholder approval was obtained.

J. The Plan was amended on July 11, 2008 to (i) increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 6,600,000
shares, (ii) permit the Company to grant equity awards to the Company’s
non-employee Board members under all equity programs under the Plan and
(iii) provide that the number of shares subject to awards granted under the
Stock Issuance and Performance Share and Performance Unit Programs may not
exceed more than thirty percent (30%) of the sum of (1) the number of shares of
Common Stock added to the Plan at the 2008 Annual Meeting, (2) the number of
shares of Common Stock available to be granted pursuant to awards under the Plan
as of May 23, 2008, and (3) the number of shares of Common Stock subject to
outstanding awards as of May 23, 2008. Such amendments were approved by the
stockholders at the 2008 Annual Meeting, and no awards were granted on the basis
of the 6,600,000-share increase or the other amendments to the Plan until such
stockholder approval was obtained.

 

27



--------------------------------------------------------------------------------

K. Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant Program in excess of the number of shares then
available for issuance under the Plan, provided any excess shares actually
issued under such program are held in escrow until there is obtained stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock available for issuance under the Plan. If such stockholder approval is not
obtained within twelve (12) months after the date the first such excess grants
are made, then (i) any unexercised options granted on the basis of such excess
shares shall terminate and cease to be outstanding and (ii) the Corporation
shall promptly refund to the Optionees the exercise price paid for any excess
shares issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

L. The Plan was amended on March 6, 2009 to provide for a one-time stock option
exchange program, as described in the proxy statement pursuant to the Special
Meeting of Stockholders held on April 21, 2009, under which certain outstanding
options may be surrendered in exchange for a lesser number of restricted stock
units (or cash payment involving exchanges of a small number of surrendered
options). Pursuant to the stock option exchange program, all of the shares
underlying options surrendered in the option exchange program were returned to
the Plan and restricted stock unit grants made in connection with the stock
option exchange program were made from such returned shares. After making the
restricted stock unit grants in connection with the stock option exchange
program, the Plan’s share reserve was reduced such that, in effect, only
3,500,000 of the shares underlying the surrendered options were retained as
available for future grant under the Plan, thereby reducing the number of shares
of Common Stock which may be issued over the term of the Plan from 101,100,000
shares to 89,330,429 shares.

M. The Plan was amended on August 17, 2009 to (i) approve an amendment to the
Automatic Award Program (formerly known as the Automatic Option Grant Program)
so that the Plan Administrator may implement a program whereby a non-employee
Board member may elect to receive his or her automatic equity grants in the form
of all stock options or in a combination of stock options and restricted stock
units, and (ii) provide that the number of shares of Common Stock that may be
issued pursuant to the Stock Issuance and Performance Share or Performance Unit
Programs equals 8,893,237 plus the sum of: (A) fifty percent (50%) of the number
of shares subject to outstanding awards as of August 17, 2009 that actually
return to the Plan pursuant to Article One, Section V, Clause C, and (B) fifty
percent (50%) of the number of shares of Common Stock that are added to the Plan
upon approval of the Corporation’s stockholders after the 2009 Annual Meeting.
Such amendments were approved by the stockholders at the 2009 Annual Meeting,
and no awards were granted based on the amendments to the Plan until such
stockholder approval was obtained.

N. The Plan was amended on July 13, 2010 to increase the number of shares of
Common Stock authorized for issuance under the Plan by an additional 7,000,000
shares. The stockholders will be asked to approve such amendment at the 2010
Annual Meeting, and no awards will be granted on the basis of the
7,000,000-share increase until such stockholder approval is obtained.

 

28



--------------------------------------------------------------------------------

O. The Plan was amended on July 14, 2011, to amend the Automatic Award Program
so that non-employee Board members would receive equity grants under the Plan
(in any form of award permitted under the Discretionary Option Grant, Stock
Appreciation Rights, Stock Issuance and Performance Share and Performance Unit
Programs) pursuant to a compensation policy applicable to non-employee Board
members as the Board or Primary Committee may determine from time to time.

 

  IV. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any award under the Plan and
the issuance of any shares of Common Stock pursuant to an award shall be subject
to the Corporation’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the awards granted
under it and the shares of Common Stock issued pursuant to it.

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws and all applicable listing
requirements of any stock exchange (or the Nasdaq National Market, if
applicable) on which Common Stock is then listed for trading.

 

  V. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

  VI. NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

29



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. Annual Revenue means as to any Performance Period, the Corporation’s or
business unit’s net sales.

B. Automatic Award Program shall mean the automatic award program in effect
under Article Six of the Plan.

C. Board shall mean the Corporation’s Board of Directors.

D. Cash Position means as to any Performance Period, the Corporation’s level of
cash and cash equivalents.

E. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean the Corporation’s common stock.

H. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 

A-1



--------------------------------------------------------------------------------

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

I. Corporation shall mean NetApp, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
NetApp, Inc. which shall by appropriate action adopt the Plan.

J. Determination Date means the latest possible date that will not jeopardize
the qualification of an award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

K. Discretionary Option Grant Program shall mean the discretionary option grant
program in effect under Article Two of the Plan.

L. Earnings Per Share means as to any Performance Period, the Corporation’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding.

M. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

N. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

O. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

A-2



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Plan
Administrator.

P. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

Q. Individual Objectives means as to an Optionee or Participant for any
Performance Period, the objective and measurable goals set by a process and
approved by the Plan Administrator (in its discretion).

R. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee, any unauthorized use or disclosure by such person of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee or other person in the Service of the Corporation (or any Parent or
Subsidiary).

S. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

T. Net Income means as to any Performance Period, the Corporation’s or a
business unit’s income after taxes.

U. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

V. Operating Cash Flow means as to any Performance Period, the Corporation’s or
a business unit’s sum of Net Income plus depreciation and amortization less
capital expenditures plus changes in working capital comprised of accounts
receivable, inventories, other current assets, trade accounts payable, accrued
expenses, product warranty, advance payments from customers and long-term
accrued expenses.

W. Operating Income or Operating Profit means as to any Performance Period, the
Corporation’s or a business unit’s income from operations but excluding any
unusual items.

X. Optionee shall mean any person to whom an option is granted under the Plan.

Y. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

A-3



--------------------------------------------------------------------------------

Z. Participant shall mean any person who is issued an award under the Stock
Appreciation Rights, Stock Issuance, or Performance Share and Performance Unit
Programs.

AA. Performance Goals means the goal(s) (or combined goal(s)) determined by the
Plan Administrator (in its discretion) to be applicable to an Optionee or
Participant with respect to an award granted under the Plan (an “Award”). As
determined by the Plan Administrator, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Cash Position,
(c) Earnings Per Share, (d) Individual Objectives, (e) Net Income, (f) Operating
Cash Flow, (g) Operating Income, (h) Operating Profit, (i) Return on Assets,
(j) Return on Equity, (k) Return on Sales, and (l) Total Shareholder Return. The
Performance Goals may differ from Optionee to Optionee and from award to award.
Prior to the Determination Date, the Plan Administrator shall determine whether
any significant element(s) shall be included in or excluded from the calculation
of any Performance Goal with respect to any Optionee or Participant. For example
(but not by way of limitation), the Plan Administrator may determine that the
measures for one or more Performance Goals shall be based upon the Corporation’s
pro-forma results and/or results in accordance with generally accepted
accounting principles.

BB. Performance Period means any fiscal year of the Corporation or such other
period as determined by the Administrator in its sole discretion.

CC. Performance Share and Performance Unit Program shall mean the performance
share and performance unit program in effect under Article Five of the Plan.

DD. Permanent Disability or Permanently Disabled shall mean the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for the purposes of the Automatic Option Grant Program,
Permanent Disability or Permanently Disabled shall mean the inability of the
non-employee Board member to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.

EE. Plan shall mean the Corporation’s 1999 Stock Option Plan, as set forth in
this document.

FF. Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant, Stock Appreciation Rights, Stock
Issuance and Performance Share and Performance Unit Programs with respect to one
or more classes of eligible persons, to the extent such entity is carrying out
its administrative functions under such program with respect to the persons
under its jurisdiction.

 

A-4



--------------------------------------------------------------------------------

GG. Plan Effective Date shall mean August 17, 1999, the date on which the Board
adopted the Plan.

HH. Primary Committee shall mean the committee of two (2) or more non-employee
Board members appointed by the Board to administer the Discretionary Option
Grant Program with respect to Section 16 Insiders or to determine the terms of,
and otherwise administer, any compensation policy adopted by the Company for
non-employee Board members.

II. Return on Assets means as to any Performance Period, the percentage equal to
the Corporation’s or a business unit’s Operating Income before incentive
compensation, divided by average net Corporation or business unit, as
applicable, assets.

JJ. Return on Equity means as to any Performance Period, the percentage equal to
the Corporation’s Net Income divided by average stockholder’s equity.

KK. Return on Sales means as to any Performance Period, the percentage equal to
the Corporation’s or a business unit’s Operating Income before incentive
compensation, divided by the Corporation’s or the business unit’s, as
applicable, revenue.

LL. Secondary Committee shall mean a committee of Board members or of other
individuals satisfying applicable laws appointed by the Board to administer the
Discretionary Option Grant and Stock Issuance Programs with respect to eligible
persons other than Section 16 Insiders.

MM. Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

NN. Service shall mean the provision of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant or stock issuance.

OO. Stock Appreciation Rights Program shall mean the stock appreciation rights
program in effect under Article Three of the Plan.

PP. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

QQ. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock or the grant of restricted stock units under the Stock Issuance Program.

 

A-5



--------------------------------------------------------------------------------

RR. Stock Issuance Program shall mean the stock issuance program in effect under
Article Four of the Plan.

SS. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

TT. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

UU. Total Shareholder Return means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.

VV. Withholding Taxes shall mean the Federal, state and local income and
employment withholding taxes to which the holder of options or unvested shares
of Common Stock becomes subject in connection with the exercise of those
options, or the vesting of those shares or upon the disposition of shares
acquired pursuant to an option or stock issuance.

 

A-6